Citation Nr: 1730556	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-18 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1988 to May 1991.

These matters are before the Board of Veterans Appeals (Board) on appeal from an August 2010 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in June 2015.  A transcript of the hearing is of record.  

The claims were previously remanded by the Board in August 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2016, the Veteran was afforded a VA examination of his claimed neck and back disorders.  The examiner reviewed the Veteran's VA progress notes and indicated the Veteran complained of back pain in VA treatment records dated in November 2003 and March 2004.  However, the electronic claims file only includes VA progress notes dated from August 2008.  The Board notes that an April 2013 VA mental health examination report indicates the Veteran has sought VA treatment since at least 2003 from the Salem VAMC, and from the Mountain Home VAMC from November 2004 to January 2006.  The Board finds a remand is necessary to obtain any outstanding VA or private treatment records.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records dated prior to August 2008.  All obtained records should be associated with the claims file.

2.  The AOJ should undertake any further development it deems necessary.

3.  After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

